Citation Nr: 1221324	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Accordingly, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from December 1979 to December 1982 in the Navy.  She claims that she has PTSD and depression as a result of military sexual trauma in service.  Specifically, the Veteran asserts that that in June 1981, while asea aboard the U.S.S. Dixon, some sailors were socializing and drinking and gave her a beer in which someone had placed drugs unbeknownst to her.  She asserts that she ended up in a cage in the middle of the room having sex with a superior in plain sight of 15 fellow sailors.  She was let out of the cage and then had to find her clothes.  See Board Hearing Transcript at 3; VA Treatment Record, December 2009 (Boise); Statement, April 2009.

Recent VA treatment records dated between July 2009 and May 2010 reflect that the Veteran reported a history of military sexual trauma, and that she has been diagnosed with PTSD and depression, and that she has attended group therapy sessions.  See, e.g., VA Treatment Records, December 2008 (Bay Pines, FL; rule-out PTSD), May 2010 (Boise, ID; PTSD, MST, depression).  Some prior VA treatment records also reflect notations of the Veteran's reported sexual trauma or military sexual trauma.  See, e.g., September 1999 (Iron Mountain, MI), December 2003 and July 2004 (Milwaukee, WI).  Prior VA treatment records also reflect a history of treatment for substance abuse between 1998 and 2002.

The Veteran asserts that in service, she was treated in June 1981 and later in November 1981 for gynecological conditions relating to the military sexual trauma incident.  See Statement, February 2010.  In that regard, the Board acknowledges that a June 1981 service treatment record reflects diagnosed trichomonas vaginalis, and that November 1981 service treatment records reflect that the Veteran complained of pelvic pain for several days, followed by abnormal bleeding and signs and symptoms of pregnancy (despite negative testing) that was suspected of being a spontaneous miscarriage.  Some days later in November 1981, the Veteran was hospitalized with an admission diagnosis of pelvic inflammatory disease and a possible incomplete abortion, and a dilatation and curettage was performed.  A pathology report reflects a postoperative diagnosis of mild salpingitis, and her hospital discharge diagnosis was pelvic inflammatory disease.  

The Veteran has not been provided with a VA examination relating to her claim.  In that regard, the Board acknowledges that the Veteran's service treatment records and personnel records do not reflect any specific notations regarding the alleged military sexual trauma incident or any psychiatric treatment, and that a negative reply was received in April 2009 from the Naval Criminal Investigative Service in response to an inquiry by the RO in an attempt to verify her alleged sexual trauma.  

At the same time, however, the Board is cognizant that 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than a veteran's service records may corroborate a stressor incident, including evidence of pregnancy tests and tests for sexually transmitted diseases, as well as evidence of behavior changes following the claimed assault, such as substance abuse.  Therefore, in light of the fact that the Veteran has recently been diagnosed with PTSD and depression, the above noted service treatment records reflecting treatment for gynecological infections and suspected pregnancy, and her post-service history of substance abuse, the Board finds that the low threshold requirement for a VA examination has been met, and this case must be remanded to provide the Veteran with a VA examination relating to her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5) (2011).

"VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."  38 C.F.R. § 3.304(f)(5) (2011).  In this regard, the Board notes that the March 2009 VCAA notice provided to the Veteran did not advise her of such.  Therefore, a remand is also necessary so that the Veteran may be so advised.

In addition, at the Board hearing, the Veteran indicated that she was currently receiving disability income from the Social Security Administration (SSA) relating to her psychiatric conditions.  See Transcript at 16.  When VA is put on notice of the existence of SSA records potentially relevant to a Veteran's claim, VA should seek to obtain those records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  Therefore, an attempt should be made to obtain copies of any SSA records potentially relating to the Veteran's claim.

As a final matter, the claims file includes a password-protected disk that apparently includes copies of recent VA treatment records from the Bay Pines VA medical center.  The claims file to date includes hard copies of treatment records from the Bay Pines VA medical center dated from December 2008 to December 2009.  Therefore, a remand is also necessary so that any VA treatment records dated since December 2009 from the Bay Pines VA medical center may be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice "advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."  See 38 C.F.R. § 3.304(f)(5) (2011).

2.  Associate any outstanding VA treatment records from the Bay Pines, Florida VA medical center dated from December 2009 to present with the claims file.

3.  Obtain any and all of the Veteran's pertinent SSA records and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

4.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the likelihood that the Veteran's claimed military sexual trauma actually occurred, and if so, whether she has PTSD or depression that is the result of that stressor.  

The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed, to include service treatment and personnel records.  The examiner should be asked to provide a specific opinion as to:

(a) Whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the claimed military sexual assault occurred; and
 
(b) Whether it is at least as likely as not that the Veteran has a current acquired psychiatric disorder that is related to the incident; otherwise had its onset in service; or is etiologically related to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, she should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



